Conviction for arson; punishment, two years in the penitentiary.
The facts in this record seem amply sufficient to support the conviction. The house burned belonged to appellant's father and had been occupied by him as a home for forty years prior to the burning. Appellant had been married, separated from her husband, and came to her father's home where she stayed for a while prior to the burning. She had been asked several times by her father to go away and make room for his unmarried son. She and her father quarreled about her removal on the night before the arson. He testified that she said she would burn the house before she would move. The house burned about three o'clock that night. Appellant was up and fully dressed, and such of her property as she had in the house appeared to be on the porch ready for removal, when the fire was discovered. Appellant's sister testified to the fact that appellant set the house on fire and described in detail how it was done. Appellant's *Page 53 
confession was in evidence admitting the burning. Appellant's father testified that when he awoke and found the house on fire there was no one present but himself and his two daughters, and that appellant was already dressed.
Bill of exception No. 2 complains that Zachrious Simms, the father of appellant and the alleged owner of the burned house, was permitted to testify that about the 18th of October, 1928, his residence was burned; that it was his property, and that he had owned it about forty years; had owned it before he married, — had it bought and paid for. The objection to this was that it was hearsay and not the best evidence. Appellant does not brief this contention, and we think it unnecessary to discuss it. The matter is one of entirely immaterialty under the facts of this case.
A deed was introduced showing the ownership of the property to be in "Zack Simms." There is a bill of exceptions complaining that witness Zachrious Simms was permitted to testify that he and his brother Joe bought this land together; that Joe made the trade for it and after he got the land paid for Joe and his wife deeded to witness the west half of the block; that the deed from Joe Simms to him was made in the name of Zack Simms. We see no well founded objection to the testimony. The deed was introduced and showed it was made by Joe to Zack Simms.
There is also a bill of exception complaining of the fact that witness Zachrious Simms was permitted to testify that his mother always told him his name was "Zachrious but that Zack was the short for Zachrious, and that people took it to the short." Appellant introduced a number of witnesses to testify that the name of the owner of the property that was burned was Zack Simms and that they had never known him by any other name save that of Zack. We think it permissible for the State to prove by Simms that his real name was Zachrious and that he was known commonly by the name of Zack Simms. We see no error in the bill.
Appellant objected to the introduction of her confession upon the ground that the statements therein did not respond to the offense set out in the indictment, the contention apparently being that she was charged in the indictment with burning the house of Zachrious Simms, and that in the confession she admitted having burned the house of Zack Simms. We think the point not well taken.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 54 
                    ON MOTION FOR REHEARING.